EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lisa Chiarini on 11/2/2021.

2.	 Claims 1, 3, 5-8, 22, 24-26, 30, 32-33, 35, 38-40 and 42-50 have been amended as follows:

Claim 1.  An engineered three dimensional micro-tissue comprising a cell-hydrogel construct comprising electromechanically conditioned -mature cardiomyocytes and dermal fibroblasts encapsulated in a fibrin hydrogel, and wherein the electromechanical conditioning comprises subjecting said construct to electrical stimulation that increases in intensity over a time period, wherein said electrical stimulation results in the micro-tissue comprising sarcomeres and a network of T-tubules.

Claim 3. The engineered three dimensional -micro-tissue of claim 1, wherein the micro-tissue further comprises mitochondria or sarcoplasmic reticulum.



Claim 6. The engineered three dimensional micro-tissue of claim 5, wherein the positive force- frequency relationship comprises a force of about 1 to about 2 mN/mm2 at a frequency of about 0 to 6 Hz.

Claim 7. The engineered three dimensional micro-tissue of claim 1, wherein the micro-tissue exhibits a physiological response to beta-adrenergic stimulation.

Claim 8: The engineered three dimensional micro-tissue of claim 7, wherein the micro-tissue is useful for predictive drug screening, and further wherein the micro-tissue is capable of exhibiting a drug response.

Claim 22. The engineered three dimensional micro-tissue of claim 1, wherein the micro-tissue comprises sarcomeres, a network of T-tubules, mitochondria and sarcoplasmic reticulum.

Claim 24. The engineered three dimensional micro-tissue of claim 1, wherein the electromechanical stimulation comprises a frequency that increases gradually from 2 Hz at the end of week 1 to 6 Hz over a 2-week time period, and at 6 Hz for one more week.

. The engineered three dimensional micro-tissue of claim 1, wherein the electromechanical stimulation comprises subjecting the engineered tissue to tension.

Claim 26. The engineered three dimensional micro-tissue of claim 1, wherein the sarcomeres are registers of sarcomeres having A-and I bands, and M- and Z-lines.

Claim 30. An engineered three dimensional micro-tissue, comprising: a cell-hydrogel construct containing electromechanically conditioned dermal fibroblasts and mature cardiomyocytes, and wherein the electromechanical conditioning comprises subjecting said construct to electrical stimulation that increases in intensity over a time period, wherein said electrical stimulation results in the micro-tissue comprising a network of transverse-tubules, and further wherein the micro-tissue exhibits a positive force-frequency response.

Claim 32. The engineered three dimensional micro-tissue of claim 30, wherein the electromechanically conditioned micro-tissue comprises a sarcoplasmic reticulum and the micro-tissue exhibits calcium homeostasis.

Claim 33. The engineered three dimensional micro-tissue of claim 30, wherein the network of transverse tubules are disposed in both the longitudinal and axial orientations.

. The engineered three dimensional micro-tissue of claim 34, wherein the sarcomeres comprise at least one or more of: striations, z-bands, m-lines, desmosomes, and intercalated discs.


Claim 38. The engineered three dimensional micro-tissue of claim 30, wherein the micro-tissue exhibits expression of calcium-induced calcium release modulators.

Claim 39. The engineered three dimensional micro-tissue of claim 38, wherein the calcium release modulators are selected from the group consisting of: ryranodine receptor 2, junctophillin-2 or a combination thereof.

Claim 40. An engineered three dimensional micro-tissue, comprising: a cell-hydrogel construct comprising electromechanically conditioned dermal fibroblasts and mature cardiomyocytes, wherein the electromechanically conditioning comprises stretching the construct between first and second pillars and subjecting said construct to electrical stimulation, said electrical stimulation including exposure to a frequency that gradually increase from 2 Hz to 6 Hz over a time period, and wherein said electrical stimulation results in the micro-tissue comprising sarcomeres and a network of transverse-tubules.

Claim 42. The engineered three-dimensional tissue of claim 40, wherein the micro-tissue further comprises mitochondria or a sarcoplasmic reticulum.

Claim 43. The engineered three-dimensional tissue of claim 40, wherein the tissue exhibits a positive force-frequency relationship.

Claim 44. The engineered three-dimensional tissue of claim 43, wherein the positive force- frequency relationship comprises a force of about 1 to about 2 mN/mm2 at a frequency of about 0 to 6 Hz.

Claim 45. The engineered three-dimensional tissue of claim 40, wherein the micro-tissue exhibits a physiological response to beta-adrenergic stimulation.

Claim 46. The engineered three-dimensional tissue of claim 45, wherein the micro-tissue is useful for predictive drug screening, and further wherein the micro-tissue is capable of exhibiting a drug response.

Claim 47. The engineered three-dimensional micro-tissue of claim 40, wherein the mature cardiomyocytes are derived from induced pluripotent stem (iPS) cells from a patient having a disease, and further wherein the micro-tissue is used as a personalized disease model for the patient with the disease.

Claim 48. The engineered three-dimensional micro-tissue of claim of claim 47, wherein the disease model is for a genetic disease.

Claim 49. The engineered three-dimensional micro-tissue of claim 48, wherein the genetic disease is Timothy syndrome.

Claim 50. The engineered three-dimensional micro-tissue of claim of claim 47, wherein the disease model is for inflammation or hypoxia.



3.  Claims 9-18, 20-21, 23, 29, 31, 34, 36 and 37 are canceled. 







REASONS FOR ALLOWANCE
The prior art does not disclose nor suggest electromechanically conditioning a hydrogel construct comprising mature cardiomyocytes and dermal fibroblasts, over a period of time, would induce the formation of ultrastructures such as sarcomeres and t-tubules. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632